 



Exhibit 10.1
FOURTH AMENDMENT
TO THE SECURITIES PURCHASE AGREEMENT
This amendment (“Amendment”) is made and entered into as of June 18, 2007
(“Effective Date”) by and between Specialty Risk Solutions, LLC (“SRS”) and
Specialty Underwriters’ Alliance, Inc., and amends the SECURITIES PURCHASE
AGREEMENT(“Agreement”) entered into by the parties on May 11, 2005, as amended.
Any terms defined in the Agreement and used herein shall have the same meaning
in this Amendment as in the Agreement. In the event that any provision of this
Amendment and any provision of the Agreement are inconsistent or conflicting,
the inconsistent or conflicting provision of this Amendment shall be and
constitute an amendment of the Agreement and shall control, but only to the
extent that such provision is inconsistent or conflicting with the Agreement.
Any capitalized terms not defined herein shall be defined as in the Agreement.
NOW, THEREFORE, and in consideration of the mutual agreements and covenants set
forth, the parties wish to amend the Agreement as follows:
The following provision of Subsection (iii) of (c) of Section 1: Sale and
Purchase of Securities; Closing shall be deleted in its entirety:
“on the second anniversary of the effective date of this Agreement, a balloon
payment for the remaining unpaid balance of the $1,000,000”;
and shall be replaced with the following:
“on December 31, 2008, a balloon payment for the remaining unpaid balance of the
$1,000,000.”
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the day, month and year
above written.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.

         
By:
Name:
  /s/ William S. Loder
 
William S. Loder    
Title:
  Senior Vice President and    
 
  Chief Underwriting Officer    

SPECIALTY RISK SOLUTIONS, LLC

         
By:
Name:
  /s/ Scott H. Keller
 
Scott H. Keller    
Title:
  Managing Director    

 

 